—Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Kase, J), rendered December 22, 2011, convicting him of robbery in the first degree (two counts), robbery in the second degree, burglary in the first degree (two counts), and conspiracy in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is reversed, on the law, the plea is vacated, and the matter is remitted to the Supreme Court, Nassau County, for further proceedings in accordance herewith.
As the People correctly concede, the Supreme Court’s failure to advise the defendant at the time of his plea that his sentence would include a period of postrelease supervision prevented his plea from being knowing, voluntary, and intelligent (see People v Catu, 4 NY3d 242, 245 [2005]; see also People v Cornell, 16 NY3d 801, 802 [2011]; People v Hill, 9 NY3d 189, 191 [2007], cert denied 553 US 1048 [2008]). Accordingly, the judgment must be reversed, the plea vacated, and the matter remitted to the Supreme Court, Nassau County, for further proceedings (see People v Campbell, 102 AD3d 979 [2013]; People v Weichow, 96 AD3d 883, 884 [2012]; People v Borrego, 59 AD3d 456 [2009]).
*975The defendant’s remaining contentions are academic in light of our determination.
Mastro, J.E, Chambers, Hall and Lott, JJ., concur.